Citation Nr: 0202928	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  96-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for esophageal 
cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1944.

The appeal arises from the June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., finding that new and material evidence had 
not been submitted sufficient to reopen the veteran's claim 
of entitlement to service connection for esophageal cancer.  

In the course of appeal, in October 2001, the veteran 
testified before the undersigned Board member in Washington, 
D.C.  A transcript of that hearing is included in the claims 
folder.  



FINDINGS OF FACT

1.  The RO denied service connection for esophageal cancer in 
an October 1991 rating decision.  That decision was not 
appealed.

2.  In a June 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for esophageal cancer.
 
3.  Evidence received since the last final decision by the RO 
in October 1991 is new but not so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for esophageal cancer on the merits.



CONCLUSION OF LAW

New and material evidence has not been received since the RO 
decision in October 1991 denying service connection for 
esophageal cancer; the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and 
additional duty to assist provisions.  The VCAA specifically 
states that nothing in this section shall be construed to 
require the Board to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.

The Board notes that there have been changes to the 
regulations regarding of new and material evidence contained 
in 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R § 3.156(a)), but these are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case. Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a denial of service connection has become final the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of 3.156(a) itself is to be 
used to determine if evidence submitted since the last prior 
final denial is new and material, so as to warrant reopening 
the claim.  See Hodge v. West, 155 F. 3d. 1356 (1998).

The veteran was last denied service connection for esophageal 
cancer in an October 1991 RO decision, and that decision 
became final because the veteran did not timely file a notice 
of disagreement with that decision. 

A February 1987 memorandum within the claims folder indicates 
that the veteran's original claims folder was lost.  An 
attempt was made to reconstruct the claims folder.
 
The claims folder at the time of the last prior final denial 
in October 1991 contained, in pertinent part, a United States 
civil service retirement document dated in January 1979; 
responses from the National Personnel Records Center and the 
Office of the Surgeon General of the Army; some brief notes 
of private medical treatments in the 1980's and a December 
1985 letter by J. W. Fitzhugh, M.D.; September 1987 and 
November 1987 VA examination records; a November 1987 
statement by the veteran; an August 1988 VA statement of 
medical treatment; and a discharge summary for a VA 
hospitalization from November 1990 to January 1991.  

The January 1979 United States civil service retirement 
document informs that the veteran had been employed full time 
as a laborer but was approved for disability retirement based 
on inability to perform his duties.  

In a January 1989 response to RO query, the National 
Personnel Records Center informed that the veteran's service 
medical records were not on file.  The records were 
designated by the NPRC as fire related service.  

The only service-related medical record contained within the 
claims folder is a compilation from hospital admission cards 
for the periods from 1942 to 1945 and from 1950 to 1954, 
obtained from the Office of the Surgeon General of the Army 
in January 1990.  That record indicates that the veteran was 
hospitalized beginning in November 1943, with a disposition 
in January 1944.  He was hospitalized for disease with a 
first diagnosis listed as "[p]sychoneurosis, other, 
unqualified, unspecified."   There was no secondary 
diagnosis of record.  No symptoms or treatments were 
specified in the record.   

The December 1985 letter from J. W. Fitzhugh, M.D., informs 
that the veteran was treated on multiple occasions for 
complaint of weakness and easy fatigability, with various 
treatments attempted including prescribing Reglan.  Tests and 
examinations showed some swelling and tenderness of joints.  
The physician diagnosed neurasthenia.  Notes of treatment 
from that physician in the 1980's contain no reference to 
esophageal or gastrointestinal disorders.  

The September 1987 VA examination report notes the veteran's 
history of treatment by Dr. Fitzhugh for neurasthenia.  The 
veteran reported that he had been treated for neurasthenia at 
Ft. Francis E. Warren Hospital, Ft. Warren, Wyoming, for 
neurasthenia from 1943 to 1944.  He reported having 
epigastric pain and belching since service, with initial 
treatment advice to eat crackers and soda water, and self-
treatment with antacids until 1977, when he sought treatment 
by a physician.  The veteran reported that abdominal 
discomfort, nausea, and belching of vomit contributed to his 
retirement from government work.  He reported a history of 
eating multiple small meals because large meals aggravated 
his symptoms.  The examiner noted that the veteran's 
complaints seemed to be gastrointestinal in nature.  However, 
the examiner noted that despite a history of recurrent and 
prandial vomiting since 1944, the veteran was not thin and 
abdominal and rectal examinations were within normal limits.  
In reference to the reported history of neurasthenia, the 
examiner assessed that there was no evidence of neurologic 
illness.  

In November 1987 the veteran underwent VA examination for his 
complaints of recurrent prandial emesis since 1944.  A 
history was noted of no gastrointestinal complaints until in 
1944, when he abruptly developed prandial vomiting of 
partially digested food within five to ten minutes of 
consuming any food or liquid.  The veteran reported stable 
and increased weight since 1944, and denied dysphagia, 
odynophagia, or heart burn.  He complained of nausea and 
water brash immediately before episodes of emesis.  He also 
denied history of melena, hematochezia, hematemesis, anemia, 
or iron deficiency.  He reported that he was initially 
evaluated in 1944 by having a tube passed into his stomach, 
with discharge from service with a 10 percent disability and 
a diagnosis of neurasthenia.  (The Board notes that the 
claims folder lacks any record of any service-connected 
disability.  However, the Board also notes that the claims 
folder was lost prior to February 1987 and was not 
successfully reconstructed.)  The veteran reported trying 
numerous remedies over the years including antacids and 
Pepto-Bismol, all without relief.  He reported being treated 
since 1977 by Dr. J. Fitzhugh.  He reported that a recent 
prescription of Reglan provided no relief, but that Tagamet 
might provide minimal improvement.  He reported his most 
recent emesis was the night prior.  He reported smoking 
approximately one carton of cigarettes per month, but rarely 
drinking alcohol.  On examination, the veteran was well 
developed and slightly obese, without adenopathy, without 
masses or organomegaly, with abdomen soft and bowel sounds 
normal.  The veteran winced and grimaced upon light 
palpation, but tolerated percussion without obvious 
discomfort.  Rectal examination was normal and stool was heme 
negative.  The examiner assessed no objective evidence of 
significant gastrointestinal pathology upon history or 
physical examination. 

In his November 1987 statement, the veteran informed that he 
was discharged from service in 1944 with a diagnosis of 
neurasthenia.  He reported that the neurasthenia could not be 
cured, and affected the area of his stomach and caused 
vomiting.  He informed that he began work as a laborer in 
1959, but he subsequently retired on disability because 
disorders including gout, arthritis, and high blood pressure 
prevented him from continuing his duties.  He reported 
current and prior medical treatment for his disorders. 

An August 1988 statement from a clinic at the VA Medical 
Center in Washington, D.C., informs that the veteran was 
receiving treatment there including for peptic ulcer disease.  

The discharge summary for hospitalization from November 1990 
to January 1991 at the VA Medical Center in Washington, D.C., 
informs that a trans-hiatal esophagectomy was performed in 
November 1990 for squamous cell esophageal carcinoma. 

The RO in the appealed June 1995 rating decision and in the 
course of the current appeal considered whether to reopen the 
claim for service connection for esophageal cancer, finding 
that the 38 C.F.R. § 3.156(a) requirements of new and 
material evidence to reopen the claim were not met.  New 
evidence submitted since the final October 1991 decision by 
the RO includes the veteran's wife's statement in May 1995; a 
July 1995 statement by D. V. Edwards, M.D., a private 
treating physician; a March 1999 VA examination report; a 
March 2000 VA medical opinion; and October 2001 testimony by 
the veteran and his wife before the undersigned Board member. 

In the May 1995 submission the veteran's wife stated that she 
and the veteran had been married 44 years, and the veteran 
had had stomach problem characterized by stomach discomfort 
and nausea as long as she had known him.

In her July 1995 statement, E. V. Edwards, M.D., informed 
that she had treated the veteran from October 1992 through 
December 1993, and that the veteran was currently treated at 
the VA hospital.  She informed that the veteran's past 
medical history included esophagectomy due to squamous 
carcinoma of the esophagus.  She informed that the veteran 
also had chronic epigastric pains that were not relieved by 
the surgery.  She added that he took Tagamet for the 
epigastric pains. 

At the March 1999 VA examination the veteran's history of 
carcinoma of the esophagus with esophagectomy was noted.  The 
veteran reported occasional residual vomiting but a regular 
diet.  Signs of surgery were noted upon examination.  The 
examiner diagnosed past history of esophagectomy for 
carcinoma of the esophagus, with residual symptoms.  

A March 2000 VA medical opinion was informed by a review of 
the claims folder and records at the Washington, D.C., VA 
Medical center.  The reviewing physician noted that the 
veteran appeared to have a 40+ year history of dyspeptic 
symptoms possibly dating to service, with a diagnosis of 
peptic ulcer disease in the late 1980's.  The physician noted 
that the veteran had an esophageal resection for squamous 
esophageal cancer in November 1990.  The physician noted that 
squamous esophageal cancer was a type of unknown etiology, 
but associated with heavy alcohol intake and cigarette 
smoking, and with no association to peptic ulcer disease or 
dyspepsia.  However, the reviewing physician did not indicate 
that the veteran had any history of either alcohol intake or 
cigarette smoking.  The physician opined that there was no 
relationship between the veteran's chronic dyspeptic symptoms 
and the development of esophageal cancer in 1990.  

At the October 2001 hearing before the undersigned, the 
veteran and his wife testified to the effect that the veteran 
had a gastric condition including vomiting dating from 
service, for which the veteran was discharged from service; 
that the veteran had only taken over-the-counter medication 
for his epigastric condition for years post service; that he 
was never treated by the VA for his stomach condition, but 
that he received treatment by the VA since perhaps the 
1970's; that he had in the past been treated by doctors 
Fitzhugh and Edwards; that his esophageal cancer was 
accidentally discovered in the late 1980's with VA esophageal 
surgery in 1990; that he did not have epigastric symptoms 
since the VA operation in 1990; and that he was currently 
being treated for cancer of the mouth by Dr. Katzen.  At the 
hearing, the veteran's representative pointed out that 
treatment records of Dr. Edwards and records of VA cancer 
treatment were not contained in the claims folder.  

The Board notes that both E. V. Edwards, M.D., in her July 
1995 statement, and the reviewing VA physician in March 2000, 
noted a history of squamous cell cancer of the esophagus.  
The March 2000 examiner specifically ruled out any causal 
association between the veteran's history of epigastric 
symptoms and his squamous cell cancer of the esophagus.  The 
new medical evidence submitted since the last prior final 
denial by the RO in October 1991 presents no indication that 
the veteran's esophageal cancer is in any way related to his 
period of service or to disorders beginning in service or 
related thereto.  The veteran has also presented no new 
theories for service connection which might point to evidence 
supportive of his claim.  In short, because the new evidence 
added to the claims folder since the last prior final denial 
in October 1991 is not supportive of the claim and does not 
indicate the presence of evidence supportive of the claim, 
that new evidence is not so significant that it must be 
considered together with all the evidence of record to fairly 
decide the claim on the merits.  Accordingly, the claim for 
service connection for esophageal cancer does not warrant 
reopening.  38 C.F.R. § 3.156 (a).  



ORDER

The claim of entitlement to service connection for esophageal 
cancer is not reopened.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

